UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7893


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERRY GLENDON MODISETTE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.   Terrence W. Boyle,
District Judge. (7:07-cr-00069-BO-1; 7:12-cv-00061-BO)


Submitted:   January 28, 2015             Decided:   March 5, 2015


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jerry Glendon Modisette, Appellant Pro Se.     David A. Bragdon,
Jennifer P. May-Parker, Assistant United       States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerry Glendon Modisette seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2255 (2012)

motion.     The order is not appealable unless a circuit justice or

judge     issues       a     certificate          of    appealability.               28     U.S.C.

§ 2253(c)(1)(B) (2012).                  A certificate of appealability will not

issue     absent       “a     substantial          showing      of        the    denial     of     a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2012).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating            that    reasonable         jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                     Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El       v.    Cockrell,         537    U.S.    322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural       ruling      is    debatable          and    that   the     motion       states    a

debatable claim of the denial of a constitutional right.                                    Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that    Modisette          has     not     made       the    requisite          showing.          See

Whiteside v. United States, __ F.3d __, 2014 WL 7245453 (4th

Cir.    Dec.     19,       2014)     (en     banc).           Accordingly,          we     deny    a

certificate of appealability, deny leave to proceed in forma

pauperis,       deny        Modisette’s          motion      for     the        appointment       of

                                                  2
counsel, and dismiss the appeal.   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                        DISMISSED




                               3